Citation Nr: 1760548	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969, with service in the Republic of Vietnam from March 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issues of service connection for a left knee disorder and increased evaluation for diabetes mellitus, type II have been raised by the record in a June 2013 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

The Veteran underwent a VA audiological consultation in January 2010; although he underwent audiometric testing, the examiner noted that the results were not valid for rating purposes.  The examiner did, however, opine that the Veteran's military noise exposure was more likely than not a contributing factor to his bilateral hearing loss, which was consistent with aging and noise-induced cochlear pathology; the examiner also indicated that the Veteran's tinnitus was consistent with cochlear pathology.  The Veteran was fitted for a hearing aid for his left ear at that time.  

The Veteran last underwent a VA examination of his bilateral hearing loss and tinnitus in July 2010, at which time he had a hearing loss disability under 38 C.F.R. § 3.385 for his left ear but not for his right ear.  That examiner, however, could not render an opinion, as she was not provided the Veteran's claims file.  

In a December 2010 addendum opinion, another examiner who did not examine the Veteran in July 2010 opined that the Veteran's bilateral hearing loss was not related to military service, noting that he had hearing that was bilaterally within normal limits without evidence of a military service period nexus for impaired hearing.  The December 2010 examiner continued: 

Hearing grossly normal without evidence of hearing loss upon military separation.  Mild, non-disability hearing loss currently likely associated with natural aging process bilaterally.  [January 2010] audiology consultation reports, "[The Veteran] a 67 year old non-service connected male reported gradual decrease in hearing ability today."  Suggesting again no military nexus.  Likely very normal hearing ability bilaterally until recent years some forty years following military service. . . . [Institute of Medicine (IOM)] concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there is no reasonable basis for delayed-onset hearing loss.  

Service-connection has been established for diabetes mellitus, type II, and in September 2014, the Veteran submitted treatise evidence that raised the possibility that his audiological symptomatology was related to his service-connected diabetes mellitus, type II.  

Based on the foregoing evidence, the Board finds December 2010 medical opinion is inadequate.  First, the examiner did not address whether the Veteran's bilateral hearing loss and tinnitus are secondary to his service-connected diabetes mellitus; a remand is necessary in order to obtain that medical opinion which addresses secondary service connection.  

Moreover, the Board reflects that the December 2010 examiner did not examine the Veteran and appears to have misconstrued the January 2010 audiology consultation report, noting the Veteran's complaints but not addressing that examiner's conclusion that military noise exposure contributed to the Veteran's bilateral hearing loss and tinnitus.  Finally, although the July 2010 examiner did document the Veteran's military noise exposure in that examination report, the December 2010 examiner did not reference or address that military noise exposure in the medical opinion, and therefore the Board cannot ascertain whether the examiner considered the Veteran's conceded noise exposure or merely based his opinion on the lack of evidence of hearing loss during military service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Consequently, the Board finds that a remand is necessary in order to obtain another VA audiological examination which adequately addresses whether any current hearing loss or tinnitus disabilities are related to military service, to include noise exposure therein, and/or secondary to his service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, the Board also finds that any outstanding VA and private treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records not already associated with the claims file from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiology examination with an audiologist who has not previously participated in this case.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should obtain information regarding the Veteran's noise exposure during and after military service.  

Following audiometric testing, the examiner should indicate whether the Veteran has any hearing loss disability under 38 C.F.R. § 3.385, bilaterally.  Then, the examiner should opine whether any bilateral hearing loss and tinnitus found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

The examiner should address whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or within one year after discharge from military service.  If the Veteran's hearing loss is attributed to another etiology, the examiner must explain why the other etiology is more likely to have caused the current hearing loss than noise exposure in service.  

The examiner should also address the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

Next, the examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected diabetes mellitus, type II.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

